DETAILED ACTION
This action is responsive to the following communication: The Amendment filed on 03/08/2022.
In the instant application, claims 1, 11 and 20 are amended independent claims. Claims 1-20 are pending in this case.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a system, a computer-implemented method and an article of manufacture including a non-transitory computer-readable medium for provide an adaptable, configurable, and flexible unified format for graphical user interfaces across applications of a remote network management platform. The ability to unify these interfaces is based on the observation that many of their applications operate on data in the form of records.
Independent claims 1, 11 and 20 when considered as a whole, are allowable over the prior art of record.  
The closest prior arts, as previously cited: Neil et al. (US 2008/0020737) teaches a method of configuring a mobile communication device. The method includes receiving a master document associated with a server-side application and, responsive to the receiving, determining a user identification associated with the server-side application. The method further includes generating, from elements of the master document, a device-specific document to describe aspects of the server-side application to a further application executing on a mobile communication device associated with the user identification and transmitting the device-specific document to the mobile communication device associated with the user identification. Wendel et al. (US 2010/0125541) teaches a method for providing error handling for a configured user interface (UI) which is generated based upon a configuration of a UI template. A set of one or more data variables is identified, wherein the one or more data variables are associated with a violation of a condition of an enterprise resource planning (ERP) system. In an embodiment, popup window data is dynamically generated based on the identified set of one or more data variables, the popup window data describing UI elements to include in a popup window. In another embodiment, a popup window is displayed which provides access to a data variable which by virtue of a configuration of the UI is not accessible in a current view of the UI. Morgan et al. (US 2012/0331095) teaches a system having an application layer that hosts multiple applications, a service layer that contains common services that can be utilized by any of the application, an inventory data access layer, and a data layer that contains data repositories
However Neil, Wendel and Morgan do not teach or suggest the particular combination of steps or elements as recited in the amended independent claims 1, 11 and 20. For example, the prior arts do not teach of suggest the steps of “persistent storage containing a framework definition that specifies a number of graphical components of a graphical user interface, wherein the graphical components include a first plurality of 

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached from Monday – Friday between 8:30 AM and 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174